Citation Nr: 0631472	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  98-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent for 
paralysis of right brachial plexus as a residual of shrapnel 
fragment wound prior to May 3, 2002. 

2.  Entitlement to a rating in excess of 20 percent for right 
brachial plexus as a residual of shrapnel fragment from May 
3, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel 





INTRODUCTION

The veteran served on active duty from November 1944 to June 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The rating decision on appeal denied, among other things, 
claims for (1) a rating in excess of 40 percent for injury to 
Muscle Groups XV and XVII with retained metallic foreign 
bodies; (2) a rating in excess of 30 percent for injury to 
Muscle Groups II and IV with retained metallic foreign 
bodies; and (3) a compensable rating for paralysis of right 
brachial plexus as a residual of shrapnel fragment wound.  

A June 2004 rating decision granted an increased rating of 20 
percent for paralysis of right brachial plexus as a residual 
of shrapnel fragment wound, effective from May 3, 2002, the 
date that the RO had received an application for 
unemployability, which, the RO noted, was also considered a 
claim for a higher evaluation.  Therefore, an October 2004 
Board decision recognized that despite the preceding grant of 
an increased rating, the veteran's appeal for that issue 
remained pending because the maximum schedular had not been 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, the Board decision denied claims for increased 
ratings for injury to Muscle Groups XV and XVII, and Muscle 
Groups II and IV, and remanded the issue of an increased 
rating for paralysis of the right brachial plexus.  

In September 2006, the veteran's motion to advance his appeal 
on the Board's docket was granted.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The evidence of record does not indicate a 
distinguishable difference between the veteran's service-
connected right brachial plexus as a residual of shrapnel 
fragment prior to May 3, 2002, and therefrom, given findings 
of atrophy and the static nature of the disability.

2.  The most probative evidence of record shows that the 
veteran's incomplete paralysis associated with service-
connected paralysis right brachial plexus as a residual of 
shrapnel fragment was at most mild due to findings of limited 
atrophy.    


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating prior to May 3, 
2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8513 (2006).

2.  The criteria for a 20 percent rating from May 3, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8513 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
January and October 2004 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below:  Particularly, the January and 
October 2004 letters told the veteran that to establish 
entitlement to an increased evaluation for a service-
connected disability, the evidence must show that the 
disability had gotten worse.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In terms of notification regarding a 
downstream element, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), it is recognized that the Board has only 
partially granted a higher disability rating.  As just noted, 
however, the veteran had been notified via January and 
October 2004 letters of the basic requirements for an 
increased rating.  Moreover, over the long appeal period, the 
veteran received various rating decisions, a statement of the 
case, a Board decision, and several supplemental statements 
of the case, all of which demonstrated VA's method for 
assigning a disability rating.  Any defect with respect to 
the effective date portion of the notice will be rectified 
when the RO effectuates the partial award rendered by this 
decision.  Thus, no prejudice results in proceeding with the 
issuance of a final decision in this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

Further, this pending claim arose pre-VCAA, and thus the 
veteran received sufficient notice following the rating 
decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 444 F.3d 1328 
(2006), which supports the proposition that a timing error 
can be cured when VA employs proper subsequent process.  
Also, the RO issued a March 2006 supplemental statement of 
the case following the VCAA letters.    

It is further recognized that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been generally 
fulfilled by the October 2004 letter, which told the veteran:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."      

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the veteran the veteran has undergone numerous VA 
examinations as detailed below.  The most recent September 
2005 VA examination was performed to resolve discrepancies of 
medical findings in the record, which was necessary for a 
decision on the claim.  The veteran submitted some private 
records, and had not identified further outstanding evidence 
in response to VCAA notification.  

Given the length of the appeal period such that veteran has 
been provided with numerous correspondences from VA about the 
merits of his claim and how the law has been applied to the 
facts of his case, it is apparent that the veteran has been 
given an essential opportunity to advance his claim.  Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006) 
(recognizing that a review of the entire record, in relation 
to 38 U.S.C.A. § 7104(a), and examination of various 
predecisional communications, can assist in determining 
whether the veteran had been "afforded a meaningful 
opportunity to participate in the adjudication").  

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal standards

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Analysis

As shown below, the veteran is entitled to a 20 percent 
rating prior to May 3, 2002, and is not entitled to a rating 
in excess of 20 percent thereafter.    

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Pierce 
v. Principi, 18 Vet. App. 440, 445 (2004) (quoting Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994)).  Therefore, though all 
the evidence of record has been thoroughly reviewed, the more 
critical evidence consists of the evidence generated during 
the appeal period.

The historical record shows that a November 1950 rating 
decision granted service connection for partial paralysis of 
the right brachial plexus and assigned an initial 20 percent 
disability evaluation from December 1949.  In October 1965, 
however, the RO reduced the rating to 0 percent because 
partial paralysis had not been shown on VA examination, and 
Board decisions in March 1967 and March 1970 declined to 
adjust that disability evaluation.  

Thereafter, the veteran asserted in a March 1997 letter that 
his service-connected disabilities continued to disturb him.  
A July 1997 VA examination contained a diagnosis of no 
neurologic deficits.   

An April 1999 private medical record indicated complaints of 
numbness and weakness of, among other things, the right upper 
extremity.  The veteran related that he was presently 
independent with regards to all activities of daily living 
except for some activities on the right side secondary to 
limitation in its range of motion.  A nerve conduction study 
revealed:  Delayed distal latencies of the right median 
motor, right median sensory, and right and left sural nerves; 
delayed NCVs of the left and sural nerves; normal medial F 
wave, right; and the rest of the study was normal.  The 
impression was that the findings were consistent with 
multiple peripheral neuropathy.  

The appellant underwent an April 1999 VA physical 
examination, and physical assessment of the pectoralis muscle 
noted atrophy, and the appellant was diagnosed as having 
brachial plexus injury, right, chronic peripheral neuropathy.  

In July 1999, the appellant submitted private medical records 
from Dr. Tabora-Subido, who certified the appellant had 
recurrent pain of the right upper extremity due to paralysis 
of the right brachial plexus.  

A July 1999 VA examination report noted the appellant's 
subjective complaint of pain over the right shoulder.  The 
examiner found hypoesthesia over the whole right upper and 
lower extremity, and no neurologic deficit, and no evidence 
of brachial plexus injury.  

Of record is February 2000 memorandum from a rating 
technician asking the Chief Medical Officer at the VA 
outpatient clinic to clarify the apparently conflicting 
findings concerning the April 1999 VA diagnosis of brachial 
plexus injury, and the July 1999 VA diagnosis of no 
neurologic deficit and no evidence of brachial plexus injury.  
Thereafter, an April 2000 letter from the April 1999 examiner 
contained a diagnosis of brachial plexus injury, chronic, 
right, and peripheral neuropathy.  

The RO again sought clarification from the VA clinic 
concerning the July 1999 finding of hypoesthesia over the 
right upper and lower extremity concerning an opinion whether 
the hypoesthesia was due to peripheral neuropathy, and 
whether the peripheral neuropathy could be disassociated from 
the metallic foreign bodies.  A November 2000 medical opinion 
asserted peripheral neuropathy could manifest as 
hypoesthesia, and it could be disassociated from metallic 
foreign bodies.  The latter could cause focal or individual 
nerve damage, and not a diffuse generalized peripheral 
neuropathy.  

An August 2002 report from Ofelia L. Reyes, M.D., noted the 
veteran's complaint of numbness to both feet and hands with 
weakness since 1975; testing rendered an impression of 
multiple peripheral neuropathy affecting both upper and lower 
extremities.  

Another VA examination occurred October 2002, and an examiner 
found that the appellant had hypoesthesia noted on the right 
upper extremity most particularly on the dorsolateral area, 
and was diagnosed as having peripheral neuropathy.  

In February 2004, the appellant underwent another VA 
examination.  The appellant's right hand grip was fair, and 
left hand grip was good.  DTR's were 1/5 on right upper 
extremity.  The examination assessed the peripheral nerves, 
and the appellant was diagnosed as having peripheral 
neuropathy.  The examiner stated that the veteran's service-
connected disability was considered permanent and had not 
deteriorated since last seen.  

As noted above, the Board remanded this claim for additional 
VA examination in order to clarify any discrepancy in 
findings related to partial paralysis.  In December 2004, the 
veteran underwent a VA examination with claims file review.  
The veteran noted that he was right hand dominant.  The 
examiner noted a weak grip on right hand.  The examiner 
opined that current medical assessment had revealed 
significant weakness of the right upper extremity as 
manifested by the poor hand grip as well as the limitation of 
motion of the right arm less than 90 percent flexion.  The 
latter finding was highly associated with injury to the right 
brachial plexus signifying an incomplete paralysis.  It was 
noted that the EMG-NCV report dated April 2002 further 
supported the clinical findings, and the disability could 
also be considered permanent and had neither deteriorated or 
improved.  

A September 2005 deferred rating decision noted that this 
assessment had been performed by an 
internist/gastroenterologist, and thus the RO sought a nerves 
examination performed by a neurologist.  The examination 
request indicated that any discrepancies identified between 
examination findings in February 2004 and EMG testing should 
be explained by the examiner, among other things.  

Thus, the veteran underwent a September 2005 VA examination 
with claims file review, at the VA neurology clinic.  The 
examiner noted the veteran's complaints of weakness and 
numbness in the upper extremity.  A motor examination found 
4+/5 weakness of the right upper extremity with no 
significant atrophy.  The effected muscle was arm and 
forearm, and a description of motor impairment noted that 
there was just mild drift of the extended right upper 
extremity and weak hand grip, right.  Also, there was no 
gross atrophy of the arm and forearm; rather, the atrophy or 
muscle loss was more on the shoulder/posterior aspects, which 
were also mild in degree.  The affected nerves were the 
brachial plexus.  

The examiner found no abnormal muscle tone, tremors, tics, or 
movements.  The function of the joint was not affected by a 
nerve disorder.  The summary of all problems including 
diagnoses and functional effects included brachial plexus 
injury, chronic, right, with nerve dysfunction and paralysis.  
The examiner stated that the problem had a mild effect on 
shopping, recreation, traveling, feeding, and bathing, and 
moderate impact on chores and sports.  The examiner further 
stated that the evaluation of a grip of 1/5 weakness on 
previous examination reflected the veteran's exaggeration of 
his symptoms.  The chronicity and mildness of the brachial 
plexus injury could explain the paucity of (or absence) of 
findings, and the presence of peripheral neuropathy could be 
due to nutritional/metabolic factors as was seen in the EMG-
NCV report.  The examiner stated that there was no limitation 
of range of motion or severe functional loss on the veteran's 
right upper extremity.  There examiner again noted that there 
was no atrophy on the arm and forearm on the right, that is, 
there was no diffuse atrophy.  Rather, the atrophy was on the 
veteran's upper body/shoulder area, which could represent 
loss of muscle bulk due to the injury or was atrophy per se, 
but the area was very limited and mild in severity.  

The Rating Schedule provides a 20 percent disability rating 
for mild incomplete paralysis of all radicular groups 
involving either upper extremity.  The Schedule provides a 30 
percent rating for moderate incomplete paralysis involving 
the non-dominant upper extremity and a 40 percent rating for 
moderate incomplete paralysis involving the dominant upper 
extremity.  A 60 percent rating (non-dominant) and a 70 
percent rating (dominant) requires severe incomplete 
paralysis.  An 80 percent rating (non-dominant) and a 90 
percent rating (dominant) requires complete paralysis.  38 
C.F.R. § 4.124a, Diagnostic Code 8513.

It is noted that the words such as "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, all of the evidence must be 
evaluated to the end that decisions are "equitable and just 
as contemplated by the requirements of the law."  38 C.F.R. 
§ 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31.  

It is noted that the Board's October 2004 decision considered 
the veteran's service-connected residual of shrapnel fragment 
wound, right shoulder girdle (dominant), with injury to 
Muscle Group II (shoulder girdle and arm) and Muscle Group 
IV, which took into account symptoms of loss of power, 
weakness, undue-fatigue-pain, and uncertainty or 
incoordination of movement.  Thus, this current analysis will 
primarily focus upon the veteran's service-connected brachial 
plexus paralysis in relation to the rating criteria regarding 
incomplete paralysis.  

Given the state of the evidence prior to May 3, 2002, the 
Board does not see a distinguishable difference in the 
severity of the veteran's service-connected brachial plexus 
disability when compared to the evidence generated thereafter 
(upon which an increased of rating of 20 percent had been 
assigned by the RO).  For example, an April 1999 VA 
examination found muscle atrophy of the pectoralis muscle, 
and the veteran had been diagnosed as having brachial plexus 
injury.  Resolving any doubt in the favor of the veteran, see 
38 C.F.R. § 4.3, and considering the December 2004 VA 
examiner's statement that the disability was considered 
permanent and had neither deteriorated nor improved, a 20 
percent disability is assigned prior to May 3, 2002.  

The evidence does not support, however, a rating in excess of 
20 percent prior or from May 3, 2002.  Notably, the most 
recent September 2005 VA examination, which was performed 
specifically as a neurology consult, had the benefit of 
assessing all of the evidence in the claims file to that 
point.  Also, the examiner had been specifically asked to 
essentially explain and/or resolve any discrepancies in the 
medical evidence.  Thus, findings contained in this 
examination report are entitled to great weight in 
determining the current severity of the veteran's service-
connected disability.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (recognizing that VA may favor the opinion of one 
competent medical expert over that of another particularly 
when a rationale is offered for a medical opinion); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (observing that 
"the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches," and "as is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators").  

Manifestations of the veteran's brachial plexus injury do not 
reflect moderate incomplete paralysis for a the next highest 
rating of 40 percent (for the dominant upper extremity).  
Particularly, the September 2005 VA examiner noted that a 
previous evaluation of 1/5 weakness on examination reflected 
the veteran's exaggeration of symptoms.  The examiner 
specifically stated that the veteran's brachial plexus injury 
was mild, and effectively attributed the presence of 
peripheral neuropathy to nutritional/metabolic factors.  
Also, the noted atrophy was, according to the examiner, very 
limited and mild.  Further, the identified weak grip strength 
on right hand and mild drift of an extended right upper 
extremity has been accounted for already in the currently 
assigned 20 percent rating.  

It is further noted the record contains several occasions 
wherein a medical professional had found no neurologic 
deficits when assessing residuals of a brachial plexus injury 
(see July 1997 VA examination report, and July 1999 VA 
examination report).  Balancing the latter conclusions with 
medical evidence that had, in fact, found a chronic brachial 
plexus injury with mild atrophy and weakened hand grip, it is 
determined that the veteran's service-connected disability 
has not manifested as moderate incomplete paralysis.  That 
is, the record contains a number of references to the mild 
nature of the veteran's service-connected disability, and 
therefore a rating in excess of 20 percent, prior to and from 
May 3, 2002, is not appropriate at this time.  

It is finally noted that other Diagnostic Codes (DCs) 
addressing radicular group incomplete paralysis (DCs 8510, 
8511, and 8512) similarly offer a 20 percent rating for 
"mild" incomplete paralysis, and thus, would not offer a 
higher rating.  


ORDER

A 20 percent rating prior to May 3, 2002, for paralysis of 
right brachial plexus as a residual of shrapnel fragment, is 
granted.

A rating in excess of 20 percent from May 3, 2002, paralysis 
of right brachial plexus as a residual of shrapnel fragment, 
is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


